In a claim, inter alia, to recover damages for negligence, the claimant appeals from an order of the Court of Claims (Mignano, J.), dated July 14, 2005, which granted the defendant’s motion pursuant to CPLR 3211 (a) to dismiss the claim.
Ordered that the order is affirmed, with costs.
The Court of Claims properly granted the defendant’s motion to dismiss the claim. Under the facts alleged by the claimant, the actions complained of were judicial acts and therefore were protected by the doctrine of judicial immunity (see Matter of Covillion v Town of New Windsor, 123 AD2d 763, 763-764 [1986]; Sassower v Finnerty, 96 AD2d 585, 586 [1983]). The State “may not be held liable for the actions of a state-employed judge where, as here, those actions are cloaked with judicial immunity” (Montesano v State of New York, 11 AD3d 436 [2004]).
The claimant’s remaining contentions are without merit. Florio, J.P., Goldstein, Mastro and Fisher, JJ., concur.